MANNING, J. [After stating the facts as above.]
There is no statute in this State on the subject of what are called party-walls. In Bisquay v. Jeunelot (10 Ala. 245), a question was brought before this court similar to the one now raised. Jeunelot built a house on his own land, up .to the boundary line, we suppose; and the owner of an adjoining lot then also built a house, using for one side of it the wall of Jeunelot. The latter sued the other in assumpsit, for a just proportion of the cost of the wall, and in the court below obtained a verdict and judgment; but the judgment was here reversed. This court said: “ The argument here urged is, that, although there is no express contract to pay the proper proportion of the cost of the wall, the law creates a duty to contribute when the wall is used, and from the duty the law will imply a promise to pay. The error of this argument is in the assumption, that the law creates the duty of contribution, when one man, without the consent of the owner, uses *359his wall in the construction of his own house. Such an act, in the absence of a law authorizing it, would be a trespass, which might entitle the party injured to damages, but could not be the foundation of an action ex contractu.” And for this very reason, we add, it would afford no foundation for a suit in equity; a court of chancery not being the proper forum, in .which to claim damages for injuries caused by torts.
But, the case referred to differs from the one before us, in this : that, according to the bill of complaint, Bussell used in building his store a wall that, so far as he appropriated it, was erected, not on complainant’s, but on Bussell’s own land, excepting one-half of that portion which was built up higher, and which does not enter into this case. The wall was there when he bought the lot. He had a right’ to suppose that any thing then erected on the lot was duly paid for by the prior owner; and the wall may have constituted a part of the value which induced him to buy the lot. Indeed, he may have, as was said in Sherrod v. Cisco (4 Sandf. 489), “ so far as we know, paid for it all that it was worth, including the half-wall then standing upon it; and a judgment in this suit, compelling him to pay the plaintiff for the same half, will make him pay for it twice.”
The case just cited does not differ substantially from the one we are considering, and was very thoroughly and ably discussed, In it the court said: “ By the common law, every owner of land is his own judge of the propriety of building upon it, or leaving it vacant; and when he does build, of the manner and extent of his buildings. In the absence of statutory provisions, he may build with what material he pleases; and he is under no obligation to give to his neighbor any use or advantage of his land, by way of support, drip, or easement of any description, if a stranger dispossess him, or enter upon his unoccupied property, erect buildings, and make valuable permanent improvements upon it, he is not under the slightest obligation to recompense .such stranger for any portion of the expense, on recovering the possession of the land.” By the common law, he became absolutely entitled to all such improvements, without paying any thing for them, when they were made without his request or sanction.
In respect of another feature, common to this case and the case just cited, the court in the latter said : “ It was argued, that the fact of there having formerly been a partition wall (which we will call a party-wall), gives the right to have it continued for all time to come. To test this argu* ment fairly, we will assume, what is not proved, but may, *360perhaps, be fairly inferred — that the old wall was built by the mutual agreement, and at the joint expense, of the then proprietors of the two lots. It is not disputed that each proprietor remained the owner in severalty of the ground on which half of the wall rested, and, of course, each owned in severalty one-half of the wall. Neither party had a right to pull down the wall, without the other’s consent; and to that extent, the agreement on which it was erected controlled the exclusive dominion which each would otherwise have had over the half of the wall, as well as over the soil on which it stood. The case of Campbell v. Mesier (4 John. Ch. R. 334; 6 Ib. 21), it may be said, is an authority that each was bound to keep the wall good on its falling into decay; but that .case proceeded upon the footing that each had an equal interest in the party-wall, of the same nature as that of tenants in common; and the fact here is clearly otherwise. The parties being confessedly restrained from destroying the wall without mutual consent, how is it when the wall has been destroyed by the elements ? The lands on each side are vacant. The agreement upon which the party-wall was built, related to that wall only. There was no agreement to build a second wall, or to build houses a second time, in the event that the original wall, and the houses which it supported, should be destroyed. Neither party, perhaps, thought of such event. If they had, it by no means follows that they would at that time have stipulated for a second joint wall. It might well have occurred to them, that, if the buildings were destroyed, one or the other might not wish to rebuild, or that one might desire to erect a very strong warehouse for heavy goods, requiring thick walls, and the other a private dwelling, with a wall only half as thick..... It suffices to say, that when two owners of adjoining city lots unite in building two stores with a party-wall, we have no right to infer, from that act, an agreement, binding upon them and their heirs and assigns to the end of time, to' erect another like party-wall at their mutual expense, when that one is casually destroyéd, and so on as often as the new one shares the same fate.” — See, also, Cole v. Hughes, 54 New York, 444.
We have extracted so largely from the case of Sherrod v. Cisco, because that case is almost identical with this, and the questions arising upon it are so clearly and cogently discussed. Similar views, forcibly presented, may be found in List v. Hornbrook (2 West Va. 340), and in Orman v. Day (5 Florida, 385); and the subject of party-walls is instructively treated at considerable length, and with the citation of num*361erous authorities, in Washburne on Easements and Servitudes, 45L-474.
The case of Campbell v. Mesier (4 John. Ch. R. 334), on which appellant chiefly relies, is different in its facts and features from the present case, and therefore not an authority in point. — See Partridge v. Gilbert, 15 N. Y. 601.
In respect to the averment that the sum claimed is due according to “ the usage and practice of lot owners,”, in the city of Mobile, if it were permissible thereby, as it certainly is not, to abrogate or amend the law concerning the rights of owners of real estate in' their property, such usage and practice are not so pleaded as to be effectual to that end. On the subject of usage or custom, see Barlow v. Lambert, 28 Ala. 704.
Let the decree of the chancellor be affirmed.